Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ response to the Restriction Election Requirement dated 1/4/2022. Applicants’ have elected the anesthetic agents as the species for examination without traverse. The restriction requirement is made final.

Claims 29-41 are pending. The claims corresponding to the elected subject matter are claims 29-41 and are herein acted on the merits.
Application Priority
This application filed 1/15/2020 is a national stage entry PCT/US18/42505, Filing Date: 7/17/2018, claims priority to PRO 62/534,973, filed 07/20/2017 and PRO 62/533,558 filed 07/17/2017.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 4/19/2021 (2)  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 29 recites “acquiring EEG data from the subject” while the claim is vague how the data is in fact acquired from the subject.  It is recommended to add the step wherein the EEG data is acquired from the electrodes/electronic device signals.  Furthermore, the claim is vague with respect to the indicator.  In other words what is this indicator? The data in the specification relates to generating a viewable spectrogram responsiveness (also seen in claim 31-32), as well as, determining physiological data responsiveness (also seen in claim 30).  Claim 29, as written, is rendered vague.
Double Patenting
Claims 29-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10299720 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent relates to the similar electronic method for determining a state of consciousness from electroencephalogram ("EEG") signals acquired from a subject experiencing an administration of at least one anesthetic agent or at least one drug to facilitate emergence from anesthesia, the electronic method comprising: acquiring EEG signals from EEG electrodes the EEG signals responsive to said state of consciousness of the subject experiencing said administration of said at least one anesthetic agent or .

Conclusion
	No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//LAYLA SOROUSH/ Primary Examiner, Art Unit 1627